DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 05/24/2022 is acknowledge.  The claim amendment has been entered.
The replacement drawings will not be entered because: the replacement Fig. 2 comprises the reference numeral 36 associated with two arrows; however, Fig. 1 also comprises the reference numeral 36 which is associated with an end portion of the tubular body.  As the specification amendment is directed to the replacement Fig. 2, the specification amendment will not be entered either.  
Claims 1-4, 6-8 and 14-16 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 05/24/2022.
Drawings
The drawings are objected to because: skin-facing surface 34 is depicted as a shaded area with solid lines in Fig. 1; however, skin-facing surface 34 should be invisible when viewing from outside of the chinstrap sock unless the outer surface is transparent.  Invisible structure(s) should be depicted using broken lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 36 in Figs. 1-2.  Further, it is further noted that the reference numeral 36 points to different structures in Figs. 1-2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 30 in Figs. 1-2 has been used to designate both a sock and an arrow.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In para. 0061, Applicant states "an elastic yarn (also known as the "make-up") for 2 revolutions of the cylinder". It is noted that an elastic yarn is not known as a "make-up" in the knitting art.
Appropriate correction is required.
Claim Objections 
Claims 1 and 14 are objected to because of the following informalities:
Claim 1 is missing a punctuation at the end of line 10;
In claim 14, line 6, "the second turned welts" should read "the second turned welt";
In claim 14, line 10, "elastic yarn" appears to read "an elastic yarn";
In claim 14, line 12, "hydrophilic yarn" appears to read "a hydrophilic yarn", and "elastic yarn" appears to read "an elastic yarn".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "positioned between both of the first turned welt and the second turned welt of the skin facing surface", which renders the claim indefinite.  The rejection has been set forth in the previous Office Action and is reiterated hereby because Applicant did not respond to the rejection.  It is unclear what Applicant refers to by "between both of the first welt and the second welt of the skin facing surface".  Does Applicant mean "positioned between the first welt and the second welt of the skin facing surface"?  Therefore the metes and bounds of the claim are unclear and cannot be ascertained. For examination purposes, the limitation has been construed to be "positioned between the first turned welt and the second turned welt of the skin facing surface".
Claim 4 recites the limitation "an elastic make up yarn", which renders the claim indefinite.  It is unclear what meaning the term "make up" has in the limitation.  The specification does not provide a standard for ascertaining the claimed feature, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation has been construed to be "an elastic yarn".
Claims 2-4 and 6-8 each depend from a rejected base claim and are likewise rejected.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (US 2007/0083986 A1) in view of "Team Sport Products 2017" by Drymax Technologies (hereinafter "Drymax").
Regarding claim 1, Kaiser discloses a chinstrap sock (helmet strap pad 18; fig. 2; para. 0023) comprising 
a tubular body (tubular body 19; fig. 3; para. 0024) having a skin facing surface (see fig. 2) for contacting a portion of a wearer's body (see fig. 2), and an outer surface (see fig. 2) opposed to the skin-facing surface (see fig. 2); 
an opening (see figs. 2-3; paras. 0023-0024) in the tubular body for receiving a chinstrap (see figs. 2-3; paras. 0023-0024); and 
a first turned welt and a second turned welt (two folded end portions 22; figs. 4A-4B; paras. 0025-0026) defining opposite ends of the tubular body (see figs. 4A-4B), each of the first turned welt and the second turned welts being in surrounding relation to the opening (figs. 3, 4A-4B; paras. 0025-0026), the first turned welt and the second turned welt each integral with the tubular body (the tubular body formed from a single fabric piece; figs. 4A-4B; paras. 0025-0026); 
the tubular body being of a knitted construction comprising a yarn (an outer layer is a knitted nylon fabric and an inner layer is a nylon jersey; para. 0027).
Kaiser does not disclose wherein the knitted construction comprising a hydrophobic yarn containing a metal-, metal oxide-, and/or metal salt-containing fiber positioned between both of the first turned welt and the second turned welt of the skin facing surface.  However, Drymax teaches a chincup sock (ChinSavers; see the pictures; description; pages 12-13), wherein the chincup sock comprising a tubular body (see the pictures) comprising a hydrophobic yarn (drymax fibers are hydrophobic comprising releasable copper ions; description; page 13) containing a metal-, metal oxide-, and/or metal salt-containing fiber (drymax fibers comprising releasable copper ions; description; page 13) positioned between a first end portion and a second end portion of a skin facing surface (see the Chinsaver inside view as shown in the picture; page 13; Drymax).  Kaiser and Drymax are analogous arts and both are used for covering chin straps / cups.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the chinstrap sock as disclosed by Kaiser, with wherein the knitted construction comprising a hydrophobic yarn containing a metal-, metal oxide-, and/or metal salt-containing fiber positioned between both of the first welt and the second welt of the skin facing surface, in order to help reduce skin irritations, razor burn and acne caused by chin straps (Drymax; page 13).  By combination of Kaiser and Drymax, the hydrophobic yarn containing a metal-, metal oxide-, and/or metal salt-containing fiber positioned between both of the first turned welt and the second turned welt of the skin facing surface.
Regarding claim 3, Kaiser and Drymax, in combination, disclose the chinstrap sock according to claim 1, but Kaiser does not disclose wherein the metal-, metal oxide-, and/or metal salt-containing fiber comprises copper or silver.  However, Drymax teaches wherein the metal-, metal oxide-, and/or metal salt-containing fiber comprises copper (description; page 13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the metal-, metal oxide-, and/or metal salt-containing fiber, with wherein the metal-, metal oxide-, and/or metal salt-containing fiber comprises copper, in order to use an effective metallic material for reducing skin irritations, razor burn and acne caused by chin straps (Drymax; page 13).
Regarding claim 4, Kaiser and Drymax, in combination, disclose the chinstrap sock according to claim 1, and Kaiser further discloses wherein the tubular body of the chinstrap sock includes an elastic make up yarn (the tubular body formed from a single knit piece of nylon yarns, wherein nylon is an elastic yarn, therefore the tubular body includes an elastic make up yarn; fig. 3; para. 0027).
Regarding claim 6, Kaiser and Drymax, in combination, disclose the chinstrap sock according to claim 1, and Kaiser further discloses wherein the outer surface comprises a moisture absorbing yarn (an outer layer is a knitted nylon fabric, wherein a nylon yarn is a moisture absorbing yarn; para. 0027) opposed to the skin facing surface (opposite to an inner layer where the skin facing surface is located; fig. 2; para. 0027).  
Kaiser does not disclose wherein the skin-facing surface comprises a hydrophobic yarn.  However, Drymax teaches wherein a skin-facing surface (see the Chinsaver inside view as shown in the picture; page 13) of the tubular body comprises a hydrophobic yarn (drymax fibers are hydrophobic comprising releasable copper ions; description; page 13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tubular body as disclosed by Kaiser, with wherein the skin-facing surface comprises a hydrophobic yarn as taught by Drymax, in order to effectively remove sweat and help reduce skin irritations, razor burn and acne caused by chin straps (Drymax; page 13).
Regarding claim 7, Kaiser and Drymax, in combination, disclose the chinstrap sock according to claim 1, and Kaiser further discloses wherein the outer surface comprises a moisture wicking yarn (an outer layer is a knitted nylon fabric, wherein a nylon yarn is a moisture wicking yarn; para. 0027) opposed to the skin facing surface (opposite to an inner layer where the skin facing surface is located; fig. 2; para. 0027).  
Kaiser does not disclose wherein the skin-facing surface comprises a hydrophobic yarn.  However, Drymax teaches wherein a skin-facing surface (see the Chinsaver inside view as shown in the picture; page 13) of the tubular body comprises a hydrophobic yarn (drymax fibers are hydrophobic comprising releasable copper ions; description; page 13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tubular body as disclosed by Kaiser, with wherein the skin-facing surface comprises a hydrophobic yarn as taught by Drymax, in order to effectively remove sweat and help reduce skin irritations, razor burn and acne caused by chin straps (Drymax; page 13).
Regarding claim 8, Kaiser and Drymax, in combination, disclose the chinstrap sock according to claim 1, and Kaiser further discloses wherein the outer surface comprise a moisture wicking yarn adjacent a moisture absorbing yarn (an outer layer is a knitted nylon fabric formed from plurality of nylon yarns, wherein nylon yarns wick and absorb moisture; para. 0027).
Kaiser does not disclose wherein the skin-facing surface comprises a hydrophobic yarn.  However, Drymax teaches wherein a skin-facing surface (see the Chinsaver inside view as shown in the picture; page 13) of the tubular body comprises a hydrophobic yarn (drymax fibers are hydrophobic comprise releasable copper ions; description; page 13).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tubular body as disclosed by Kaiser, with wherein the skin-facing surface comprises a hydrophobic yarn as taught by Drymax, in order to effectively remove sweat and help reduce skin irritations, razor burn and acne caused by chin straps (Drymax; page 13).
Regarding claim 14, Kaiser discloses a chinstrap sock (helmet strap pad 18; fig. 2; para. 0023) comprising 
a tubular body (tubular body 19; fig. 3; para. 0024) having a skin facing surface (see fig. 2) for contacting a portion of a wearer's body (see fig. 2), and an outer surface (see fig. 2) opposed to the skin-facing surface (see fig. 2); 
an opening (see figs. 2-3; paras. 0023-0024) in the tubular body for receiving a chinstrap (see figs. 2-3; paras. 0023-0024); and 
a first turned welt and a second turned welt (two folded end portions 22; figs. 4A-4B; paras. 0025-0026) defining opposite ends of the tubular body (see figs. 4A-4B), each of the first turned welt and the second turned welt being in surrounding relation to the opening (figs. 3, 4A-4B; paras. 0025-0026), the first turned welt and the second turned welt each integral with the tubular body (the tubular body formed from a single fabric piece; figs. 4A-4B; paras. 0025-0026); 
the tubular body being of a knitted construction (an outer layer is a knitted nylon fabric and an inner layer is a nylon jersey; para. 0027) comprising:
a hydrophilic yarn (a nylon yarn, which is hydrophilic, in an outer surface of the chinstrap sock 18 positioned away from the wearer's skin; fig. 2; para. 0027), optionally in combination with an elastic yarn, the hydrophilic yarn configured to be distal to the wearer's skin (fig. 2; para. 0027).
Kaiser does not disclose wherein the tubular body comprising a metal-, metal oxide-, and/or metal salt-containing hydrophobic yarn, optionally in combination with an elastic yarn, configured to be presented proximate to a wearer's skin, wherein the hydrophilic yarn adjacent to the hydrophobic yarn, and wherein the skin facing surface comprises the metal-, metal oxide-, and/or metal salt-containing hydrophobic yarn between the opposite ends of the tubular body, the metal-containing yarn present at a crest of the first turned welt.  However, Drymax teaches a chincup sock (ChinSavers; see the pictures; description; pages 12-13), wherein the chincup sock comprising a tubular body (see the pictures) comprising a metal-, metal oxide-, and/or metal salt-containing yarn (drymax fibers are hydrophobic and comprise releasable copper ions; description; page 13) configured to be presented proximate to a wearer's skin (see the Chinsaver inside view as shown in the picture; page 13; Drymax), and wherein the skin facing surface comprises the metal-, metal oxide-, and/or metal salt-containing hydrophobic yarn (drymax fibers, which are hydrophobic and comprise releasable copper ions, are presented to the skin-contacting surface of the chin cup sleeve; see the Chinsaver inside view as shown in the picture; page 13; Drymax).  Kaiser and Drymax are analogous arts and both are used for covering chin straps / cups.  Kaiser further discloses that both the outer layer and the inner layer of the tubular body is a single knit formed from a hydrophilic nylon yarn (paras. 0026-0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the chinstrap sock as disclosed by Kaiser, by replacing the nylon yarn in the skin-contacting surface with the Drymax yarn, thereby obtaining wherein the tubular body comprising a metal-, metal oxide-, and/or metal salt-containing hydrophobic yarn configured to be presented proximate to a wearer's skin, and wherein the skin facing surface comprises the metal-, metal oxide-, and/or metal salt-containing hydrophobic yarn as taught by Drymax, in order to help reduce skin irritations, razor burn and acne caused by chin straps (Drymax; page 13).  As Kaiser's tubular body is formed of a single flat piece, and both the outer layer and the inner layer formed from the hydrophilic nylon yarn, by combination of Kaiser and Drymax, the hydrophilic yarn of the outer layer would be adjacent to the hydrophobic yarn of the inner layer, and the metal-containing yarn would be present at a crest of the first turned welt. 
Regarding claim 15, Drymax discloses a method of preventing or eliminating skin-related adverse effects to the face of a user in need thereof (description; page 13), the method comprising: 
providing the article as taught by Kaiser and Drymax configured for use with a chinstrap of an athletic helmet (description; page 13); and 
preventing or eliminating skin-related adverse effects (description; page 13).
Regarding claim 16, Drymax discloses the method of claim 15, and further discloses wherein adverse effects are one or more of heat rash, sweat rash, acne, folliculitis, bacterial infection, and fabric-induced dermatitis (description; page 13).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser (US 2007/0083986 A1) and "Team Sport Products 2017" by Drymax Technologies (hereinafter "Drymax") and further in view of Blythe (US 2016/0262470 A1).
Regarding claim 2, Kaiser and Drymax, in combination, disclose the chinstrap sock according to claim 1, but Kaiser does not disclose wherein the tubular body is a circularly-knitted fabric and the first turned welt, and the second turned welt are each a circularly-knitted fabric integral with the tubular body.  However, Blythe teaches a tubular body of a knitted construction (tubular article 100 is knitted on a circular knitting machine; fig. 2A; paras. 0049, 0051), wherein the tubular body is a circularly-knitted fabric (fig. 2A; para. 0049).  Kaiser and Blythe are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tubular body as disclosed by Kaiser, with wherein the tubular body is a circularly-knitted fabric as taught by Blythe, in order to provide the tubular body using an alternative suitable and efficient knitting approach.  Further, it has been a common practice to form a tubular body from a circularly-knitted fabric in the knitting art.  As the tubular body and two welts of Kaiser formed from a single fabric piece, by combination of Kaiser and Blythe, the first welt and the second welt would be each a circularly-knitted fabric portion integral with the tubular body.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed on 05/24/2022 have been fully considered and addressed as follows.
Applicant remarks: With respect to the claim objections, Applicant asserts that the singular form of "indicia", "elastic yarn", and "hydrophilic yarn" are nonessential, not required, and not desired.
Examiner's response: It is noted that every term used in the claim language should be accurate and clear in order to particularly point out and distinctly claim the subject matter of the invention.  In this case, each of the above terms is unclear as to whether it is singular or a plural which influences the scope of the claim(s).  Therefore, correction is required.
Applicant remarks: With respect to the term "makeup", Applicant asserts that it is a term of art in the field of knitting, a particular circular knitting.
Examiner's response:  It is noted that even if the term "makeup" is a term of the knitting art, it has not been commonly used for a long period of time.  Applicant cited a few references; however, the references are dated back to 60-70 years ago and none of the cited references provides a clear definition for the term.  Examiner further notes that that Applicant does not provide a definition for the term in the original disclosure; and still does not provide a definition for the term in the response filed 05/24/2022.
Applicant remarks: With respect to the limitation "turned welt", Applicant asserts the folded edge portions of Kaiser are not structurally equivalent to the turned welt recited in the present claims.
Examiner's response: Examiner respectfully disagrees.  Applicant's argument fails to provide any reason why the folded edge portions of Kaiser are not structurally equivalent to the turned welt recited in the present claims, and amounts to a general allegation without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Per the Merriam-Webster Dictionary, the term "welt" has a definition "a doubled edge, strip, insert, or seam (as on a garment) for ornament or reinforcement". Therefore, the folded edge portions of Kaiser meet the claimed structural requirement and the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732